Exhibit 10.2

 

CUTTER & BUCK,

701 North 34th Street, Suite 400

Seattle, WA 98103

1-800-929-9299

 

September 25, 2002

 

 

Mr. Jim McGehee

Executive Vice President Specialty & Corporate SBUs

Cutter & Buck, Inc.

Seattle, WA 98103

 

Dear Jim,

 

Because the Company is experiencing a turbulent situation, the Board of
Directors recently authorized a special Retention Incentive Program for a few
employees who are key to the Company’s future success.

 

You are certainly among those key people, and I am pleased to tell you that you
have been granted the following:

 

Retention Incentive

 

If you are employed by the Company on March 20, 2004, the Company will grant you
a bonus of $218,000.  This payment will be paid as soon after March 20, 2004 as
practicable; or if the Company consummates a merger, consolidation, sale of all
or substantially all of the Company’s assets or liquidation, before then, 50%
will be due upon consummation of the transaction, and 50% six months thereafter.

 

The purpose of this retention incentive payment is to entice you to stay with
Cutter & Buck in spite of the turbulence, and to help it get to a new level of
professionalism and profitability.

 

Severance Payment

 

Alternatively, if the Company terminates your employment between now and
March 20, 2004 for any reason other than for cause, you will be paid a severance
benefit in an amount of $120,000, contingent upon your execution at that time of
a Severance Agreement in substantially the form of Exhibit A.  As you can see,
that Agreement generally provides that you will release the Company from any and
all claims arising from your employment or its termination through the date of
the Agreement, and will agree not to solicit other employees, not to disparage
the Company, to keep Company information confidential, and that the severance
payment is in lieu of any other severance arrangement obligation.  The severance
benefit will be paid in a single lump sum after the effective date of your
release.  You will not receive this benefit if you resign or if you are
terminated for “cause” as defined in the attached Exhibit B.  The purpose, of
this severance arrangement is to enable you to concentrate on your work with us,
rather than worrying about your job security.

 

--------------------------------------------------------------------------------


 

Stock Option

 

You were granted an option to purchase 20,000 shares of Company Common Stock as
of September 20, 2002 at $3.31 per share, the closing price per share of Company
Common Stock on that date as reported by Nasdaq.  These options will fully vest
on the earlier of (i) March 20, 2004, or (ii) upon the consummation of a merger,
consolidation, sale of all or substantially all of the Company’s assets, or
liquidation by the Company.

 

The purpose of this grant is to enable you to share in the results of the
difficult work the Company is doing to recover and to position itself for the
future.  Or, if the Company consummates a merger, consolidation, sale of
substantially all assets or liquidation, to give you an incentive to align your
interests directly with those of our shareholders.

 

You will receive the paperwork on the stock options shortly.  Other terms of the
Retention Incentive Program are set forth in the attached Exhibit C.

 

I hope this award enables you to do your best work during this period, without
worrying about the future.  We need you and want you to be at your best; that’s
why you were chosen for this Program.

 

Because only a few people are eligible to participate in this Program, it is
important that you do not discuss it.  If you have questions or want discussion,
please talk with Joni or Fran.

 

Change in Control Agreement

 

In addition to the Retention Incentive Program, our Board of Directors has
amended your Change in Control Agreements and Confidentiality and
Non-Competition Agreements, generally, (i) to decrease the effective control
thresholds that would trigger a change in control from 50% to 25%, (ii) to add
the occurrence of certain other events (i.e. sale of substantially all of the
Company’s assets and change in a majority of the Company’s Board of Directors)
that would trigger a change in control, (iii) to increase the protection period
following a change in control from one year to eighteen months, and (iv) to
increase your severance payment from 100% of annual base salary to 150% of
annual base salary (and correspondingly, to extend the obligations set forth in
your Confidentiality and Noncompetition Agreement).  In addition to these
changes, we have also amended the definition of “Disability” and “Cause” to
conform with applicable law.  Attached as Exhibit D is a copy of your amended
Change in Control Agreement (including your amended Confidentiality and
Non-Competition Agreement) marked with all the revisions.  Please let Joni or
Fran know if you have any questions or concerns.

 

In any undertaking, success depends on the vision, the will, the efforts, and
the integrity of key people.  You and your work really matter, and I thank you
and appreciate your contribution.

 

CUTTER & BUCK

 

 

/s/  Frances M. Conley

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEVERANCE AGREEMENT (INCLUDING RELEASE)

 

The employment of [Employee name] (“[   ]”) with Cutter & Buck Inc. (“Cutter &
Buck”) has ended.  This Severance Agreement (“Agreement”) acknowledges [    ]’s
election to accept a separation payment from Cutter & Buck in an amount equal to
[$         ], less all lawful deductions.  In consideration of the separation
payment, [      ] and Cutter & Buck desire to settle and resolve all possible
disputes between them arising out of [    ‘s] employment and to memorialize
their agreement regarding certain post-termination obligations assumed by
[           ].  It is, therefore, agreed as follows:

 

1.                                       Confidentiality of Agreement; Agreement
Not Admission.  [         ] agrees to keep this  Agreement  confidential and not
to disclose any information contained in this Agreement, including the existence
or substance of the separation payment, except to [     ]’s personal attorney
and tax or financial advisor.  [     ] agrees to inform each individual to whom
disclosure is made under this paragraph of the confidentiality provisions in
this Agreement.  This Agreement is not an admission by Cutter & Buck that it (or
any of its employees) has violated any law or failed to fulfill any duty to
[         ].

 

2.                                       Termination of Employment.  Cutter &
Buck and [         ] agree that all aspects of [         ]’s employment ceased
effective [Date  ].  [         ] represents that he has not knowingly
participated in any wrongdoing, misrepresentation, or breach of any duty to
Cutter & Buck or to any shareholder, investor, customer, vendor, employee or
governmental regulator.

 

3.                                       Separation Payment.  In consideration
of [         ]’s release and performance as set forth below, Cutter & Buck
agrees to pay [         ] separation pay equal to [               ], subject to
all lawful deductions.  [         ] acknowledges that s/he received all wages,
benefits or other compensation due to him/her from Cutter & Buck and that this
separation payment is in excess of any wages, benefits or other compensation due
to him/her from Cutter & Buck.

 

4.                                       Release.  [         ] accepts Cutter &
Buck’s undertakings in this Agreement as full settlement of any and all claims,
known or unknown, arising out of or related to [         ]’s employment with
Cutter & Buck, including but not limited to any claims of lost wages, lost
benefits, discrimination, retaliation, or wrongful discharge.  These claims are
examples, not a complete list, of the released claims, as it is the parties’
intent that [         ] release any and all claims, of whatever kind or nature,
in exchange for the severance arrangements set forth in Paragraph 3 above. 
[         ] realizes this constitutes a full and final settlement of any and all
such claims, and except for obligations arising under this Agreement,
[         ] hereby also releases Cutter & Buck and its subsidiaries and
affiliates (together with their respective officers, directors, employees,
attorneys, accountants, agents, successors, assigns, and anyone else against
whom [         ] could assert a claim based on his/her employment with Cutter &
Buck from and against any liability to [         ] (or to anyone else
[         ] has power to bind in this settlement) arising out of or in
connection with the foregoing claims or matters.

 

5.                                       ADEA Release.  [         ] acknowledges
that s/he is knowingly and voluntarily waiving and releasing any rights that he
may have under the Age Discrimination in Employment Act (“ADEA”).  [         ]
also acknowledges that the consideration given for this Agreement is in addition
to anything of value to which [         ] was already entitled.  [         ]
further acknowledges that s/he has been advised by this writing, as required by
the ADEA, that (a) this Agreement does not apply to any rights or claims that
may arise after the execution date of this Agreement; (b) [         ] should
consult with an attorney prior to executing this Agreement; (c) [         ] has
[                ] (   ) days to consider this Agreement (although [         ]
may choose to voluntarily execute this Agreement earlier and to waive such
period of consideration); (d) [         ] has seven (7) days following the
execution of this Agreement to revoke the Agreement; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this Agreement is executed by [         ]
(“Effective Date”).  Nothing in this Agreement prevents or precludes [         ]
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.

 

3

--------------------------------------------------------------------------------


 

6.                                       Return of Company Property. 
[         ] represents that on or before his/her last day of work, s/he has
returned to Cutter & Buck all property and equipment furnished to or prepared by
[         ] in the course of or incident to his/her employment by Cutter & Buck,
including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, and other documents or materials, or copies thereof (including
computer files), the master key, company credit card, computer equipment,
agreements, and all other proprietary information belonging, or relating to the
business of Cutter & Buck or any affiliate.  [         ]’s obligation under this
Agreement precludes him/her from keeping any copies of Cutter & Buck’s property
or documents without Cutter & Buck’s express written permission for each such
item of which s/he wishes to retain a copy.

 

7.                                       Other Performances Required of
[         ].  [         ] warrants and represents that s/he has not previously
and will not in the future disclose or use confidential information related to
Cutter & Buck’s customers, personnel, designs, pricing, marketing plans,
budgets, strategies, financial or other proprietary information that is not
otherwise available to the general public, including but not limited to
information covered under the Uniform Trade Secrets Act, RCW 19.108 et seq., and
that s/he will at all times continue to keep all such information confidential. 
[         ] agrees to make himself reasonably available for, and cooperate with,
Cutter & Buck in connection with transitioning his/her prior job duties and
providing information in connection with his prior job duties.  [         ]
further agrees that he will not disparage Cutter & Buck, its officers, board
members, directors, employees, customers or agents in any way now or in the
future.  [         ] further agrees that for a period of twelve (12) months
following the Effective Date of this Agreement, he will not, directly or
indirectly, for himself or any other person or entity:  (i) induce or attempt to
induce any employee, consultant, independent sales representative or independent
contractor of Cutter & Buck to leave the employ of or terminate his, her or its
contract with Cutter & Buck; (ii) in any way interfere with the relationship
between Cutter & Buck and any employee, consultant, independent sales
representative or independent contractor of Cutter & Buck; (iii) call on, reveal
the name of, or otherwise solicit, accept business from or attempt to entice
away from Cutter & Buck any actual or identified potential customer of Cutter &
Buck, nor will s/he assist others in doing any prohibited act identified above.

 

8.                                     Agreement to Repay.  These obligations of
confidentiality, transition cooperation, nondisparagement, and nonsolicitation
are material parts of the consideration and inducement to Cutter & Buck to
provide the Separation Payment set forth herein.  [         ] understands and
acknowledges that the provisions in this Paragraph 8 are necessary and
reasonable to protect Cutter & Buck in the conduct of its business and that
compliance with this Paragraph will not prevent him/her from pursuing his/her
livelihood.  However, should any court find that any provision of this Paragraph
is unreasonable, invalid or unenforceable, whether in period of time or
otherwise, then in that event the parties hereby agree that this Paragraph shall
be interpreted and enforced to the maximum extent which the court deems
reasonable.  If [      ] breaches any provision of this Agreement or if any of
[     ]’s representations in the Agreement is false, [         ] further
understands and agrees to repay the Separation Payment and to pay Cutter &
Buck’s reasonable attorney fees, costs and damages that result from [     ]’s
breach.

 

9.                                       General.  This Agreement (i) contains
the entire understanding of the parties with respect to the subject matter
covered; (ii) supersedes all prior or contemporaneous understandings; (iii) may
only be amended in a written instrument signed by both parties; (iv) is binding
on and inures to the benefit of the heirs, successors and assigns of each party;
and (v) shall be governed by the laws of the State of Washington, except to the
extent superseded by federal law, including the Employee Retirement Income
Security Act of 1974.  Each party warrants that he, she or it is the true party
in interest, and fully authorized to execute this Agreement.

 

10.                                 Knowing and Voluntary Waiver.  [         ]
acknowledges that s/he has been advised to consult with an attorney, and has had
the opportunity to do so, before signing this Agreement, which [         ] has
been given a reasonable period of time to consider.

 

11.                                 Payment of Separation Payment.  The
separation payment promised in paragraph 3 will be paid to [         ] in a
single check on the eighth day after [         ]’s execution of this Agreement.

 

4

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS IS A VOLUNTARY AGREEMENT THAT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

 

 

Date:

 

 

[                           ]

 

 

 

 

Date:

 

 

Cutter & Buck Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Frances M. Conley

 

 

 

Title:  Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEFINITION OF “CAUSE”

 

Each of the following shall constitute “Cause” for termination, resulting in
ineligibility for any severance benefit:

 

(1)                                  any violation by a participant in the
program of any material obligation under the Severance Agreement;

 

(2)                                  conviction for commitment of a felony, or
any crime involving dishonesty or moral turpitude;

 

(3)                                  any violation of law which has a material
adverse effect on the Company;

 

(4)                                  habitual abuse of alcohol or a controlled
substance under circumstances that adversely affect the participant’s
performance of his or her duties in any way;

 

(5)                                  theft or embezzlement from the Company;

 

(6)                                  repeated unexcused absence from work;

 

(7)                                  Disability of participant, which shall mean
any physical, mental or other health condition which renders the participant
unable to perform the essential functions of his or her position with or without
reasonable accommodation;

 

(8)                                  Death of participant; and

 

(9)                                  repeated failure or refusal by participant
to carry out the reasonable directives, orders or resolutions of the Company’s
Board of Directors or any supervisor, manager, director, or officer to whom he
or she reports.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GENERAL TERMS OF RETENTION INCENTIVE PROGRAM

 

1.                                       The Compensation Committee of the Board
of Directors of the Company (the “Committee”) shall administer the Retention
Incentive Program and adopt rules and regulations to implement the Retention
Incentive Program. Decisions of the Committee shall be final and binding on all
parties who have an interest in the Retention Incentive Program.  The Committee
may at any time amend the Retention Incentive Program, provided that such action
shall not adversely affect the participants in the Retention Incentive Program.

 

2.                                       No eligible employee shall earn any
portion of a cash payment under the Retention Incentive Program unless and until
the specific date set forth in this Program.  If an eligible employee ceases to
be employed by either the Company or one or more of its subsidiaries for any
reason on or before the date when the cash payment is due, then he or she shall
not earn or receive any cash payment under the Retention Incentive Program.

 

3.                                       No cash payment under the Retention
Incentive Program shall actually be funded, set aside or otherwise segregated
prior to payment.  The obligation to pay the cash payment under the Retention
Incentive Program shall at all times be an unfunded and unsecured obligation of
the Company.  Retention Incentive Program participants shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their cash payments.

 

4.                                       No Retention Incentive Program
participant shall have the right to alienate, pledge or encumber his or her
interest in the Retention Incentive Program, and such interest shall not (to the
extent permitted by law) be subject in any way to the claims of the employee’s
creditors or to attachment, execution or other process of law.

 

5.                                       No action of the Company in
establishing the Retention Incentive Program, no action taken under the
Retention Incentive Program by the Committee and no provision of the Retention
Incentive Program itself shall be construed to grant any person the right to
remain in the employ of the Company or its subsidiaries for any period of
specific duration.  Rather, each employee will be employed “at will,” which
means that either such employee or the Company may terminate the employment
relationship at any time and for any reason, with or without cause.

 

6.                                       This Retention Incentive Program
document is the full and complete agreement between the eligible employees and
the Company on the terms described herein.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CHANGE IN CONTROL AGREEMENT

FOR

 

(As amended September 18, 2002)

 

This Agreement is entered into this 9th day of September, 2002, by and between
Cutter & Buck Inc.  (the “Company”) and                                       
(“Executive”).  Executive is an at-will employee of the Company.  The parties
wish to provide Executive with severance benefits if Executive’s employment is
terminated in connection with a change in control of the Company.  The Company
is willing to provide such benefits if Executive enters into the Company’s form
of Confidentiality and Non-Competition Agreement for executive officers.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions contained herein, the parties hereby agree as follows:

 

1.                                       CHANGE IN CONTROL.

 

(a)                                  If, within the period commencing 90 days
prior to the date of occurrence (the “Event Date”) of a Control Event and ending
on the first anniversary of the Event Date (the “Window”), the Company
terminates Executive’s employment (other than for Cause) or Executive resigns
for Good Reason, the Company shall pay to Executive the Severance Payment in
immediately available funds.  If the termination occurs prior to the Control
Event, the Severance Payment is due on the twentieth business day following the
Event Date; if the termination occurs on or subsequent to the Event Date, the
Severance Payment is due on the twentieth business day following the date of
termination (the “Termination Date”).

 

(b)                                 The Severance Payment shall be equal to 100%
[150% if one of the top eight executives] of Executive’s annual base salary as
of the Termination Date.  If the Termination Date occurs during the Window but
prior to the Control Event, the Severance Payment shall be reduced by the sum of
any severance payments previously received by Executive from the Company (but
not below zero).

 

(c)                                  Each of the following shall constitute a
“Control Event”:

 

(1)                                  the acquisition of Common Stock of the
Company (the “Common Stock”) by any “Person” (as such term is defined in the
Rights Agreement dated as of November 20, 1998 between the Company and Mellon
Investor Services LLC (the “Rights Plan”), together with all Affiliates and
Associates (as such terms are defined in the Rights Plan) of such Person, such
that such Person becomes, after the date of this Agreement, the Beneficial Owner
(as defined in the Rights Plan) of a majority of the shares of Common Stock then
outstanding, but shall not include the Company, any subsidiary of the Company,
any employee benefit plan of the Company or of any subsidiary of the Company or
any Person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such employee benefit plan; or

 

8

--------------------------------------------------------------------------------


 

(2)                                  the approval by the shareholders (or, if
later, approval by the shareholders of any Person) of any merger, consolidation,
reorganization or other transaction providing for the conversion or exchange of
more than fifty percent (50%) of the outstanding shares of Common Stock into
securities of any Person, or cash, or property, or a combination of any of the
foregoing.

 

(d)                                 Each of the following shall constitute “Good
Reason”, provided that it occurs during the Window:

 

(1)                                  the material diminution of Executive’s
position, duties, responsibilities or status with the Company or its successor,
as compared with the position, duties, responsibilities or status of Executive
with the Company immediately prior to the Event Date, except in connection with
the termination of Executive for Cause;

 

(2)                                  the Company’s assignment of Executive on a
substantially full-time basis to work at a location where the distance between
the new location and Executive’s principal residence is at least 20 miles
greater than the distance between the former location and such residence;
provided, however, that this paragraph shall not apply to travel in the
furtherance of the Company’s business to an extent substantially consistent with
Executive’s business travel obligations as of the date hereof;

 

(3)                                  the Company’s failure to obtain an
assumption of the obligations of the Company to perform this Agreement by any
successor to the Company;

 

(4)                                  any reduction in Executive’s base salary,
or a material reduction in benefits payable to Executive or failure of the
Company to pay Executive any earned salary, bonus or benefits except with the
prior written consent of Executive;

 

(5)                                  the exclusion or limitation of Executive
from participating in some form of variable compensation plan which provides the
Executive the opportunity to achieve a level of total compensation (base salary
plus variable compensation) consistent with what the Executive had the
opportunity to earn at the Event Date; or

 

(6)                                  any demand by any director or officer of
the Company that Executive take any action or refrain from taking any action
where such action or inaction, as the case may be, would violate any law, rule,
regulation or other governmental pronouncement, court order, decree or judgment,
or breach any agreement or fiduciary duty.

 

(e)                                  Each of the following shall constitute
“Cause”:

 

(1)                                  any violation by Executive of any material
obligation under this Agreement or the attached Confidentiality and
Non-Disclosure Agreement;

 

(2)                                  conviction for commitment of a felony;

 

9

--------------------------------------------------------------------------------


 

(3)                                  any violation of law which has a material
adverse effect on the Company;

 

(4)                                  habitual abuse of alcohol or a controlled
substance;

 

(5)                                  theft or embezzlement from the Company;

 

(6)                                  repeated unexcused absence from work for
reasons unrelated to short-term illnesses;

 

(7)                                  Disability of Executive (as defined below);
and

 

(8)                                  repeated failure or refusal by Executive to
carry out the reasonable directives, orders or resolutions of the Company’s
Board of Directors or any officer to whom he reports.

 

(f)                                    “Disability” shall mean any physical,
mental or other health condition which substantially impairs Executive’s ability
to perform his assigned duties for 90 days or more in any 180 day period or that
can be expected to result in death.  Any disagreement as to whether Executive is
disabled shall be resolved by a physician selected by the Company after an
examination of Executive.  Executive hereby consents to such physical
examination and to the examination of all medical records of Executive
necessary, in the judgment of the examining physician, to make the determination
of disability.

 

(g)                                 Notwithstanding any other provision of this
Agreement to the contrary, in the event that any severance or other payment,
benefit or right payable or accruing to Executive hereunder or under any of the
Company’s benefit plans (the “Benefit Plans”) would constitute a “parachute
payment” as defined in Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”), then the total amount of severance and other payments
or benefits payable to Executive hereunder and under the Benefit Plans which is
deemed to constitute a “parachute payment” shall not exceed and shall, if
necessary, be reduced to an amount (the “Revised Severance Payment”) equal to
2.99 times Executive’s “base amount” as defined in Code Section 280G(b)(3).  In
the event of a disagreement between the Company and Executive as to whether the
provisions of Code Section 280G are applicable or the amount of the Revised
Severance Payment, such determination shall be made by the Company’s independent
public accountants or, if such firm is unable or unwilling to render such a
determination, then by a law firm mutually acceptable to Executive and the
Company.  All costs relating to such determination shall be borne by the
Company.  The Company and the Executive shall cooperate in good faith to make
the determination required by this Section 1(g) by mutual agreement not later
than the later of:  (i) the fifth day preceding the date that the Severance
Payment is or would be due or (ii) the earlier of (x) the tenth day following
the expiration of any period of accelerated vesting of options to purchase the
Company’s Common Stock provided by Section 5(n) of the Benefit Plan or (y) the
tenth day following the date of exercise by Executive of his or her last
remaining option which was exercisable solely due to the application of
Section 5(n) of the Benefit Plan.  Pending the final calculation of the
Severance Payment or Revised Severance Payment, the Company shall pay the
amounts described under subsection (b) above at the time and in the manner
provided herein; provided that, pending such determination, such payments

 

10

--------------------------------------------------------------------------------


 

shall be reduced by such amounts as the Company estimates in good faith to be
necessary to satisfy its tax (including excise tax) withholding obligations and
effect the reduction in the amount of the Severance Payment, as contemplated by
this subsection 1(g).  The aggregate amount of any compensation actually paid or
provided to Executive under the terms of this Agreement and in excess of the
Revised Severance Payment shall be deemed, to the extent of such excess, a loan
to Executive payable upon demand and bearing interest at the rate of 8% per
annum.

 

2.                                       CONFIDENTIALLY AND NON-COMPETITION
AGREEMENT.  In consideration of the obligations undertaken by the Company
pursuant to this Agreement, contemporaneously with the execution of this
Agreement, Executive and the Company shall enter into the form of
Confidentiality and Non-Competition Agreement attached hereto as EXHIBIT A and
each agreement shall be effective only if both agreements have been executed.

 

3.                                       TERM OF AGREEMENT.  The Company’s
obligations under Section 1 of this Agreement shall expire with respect to
Control Events occurring on or after the first anniversary of the date of this
Agreement unless the term hereof is extended by the Board of Directors of the
Company by a majority vote of those members of the Board who are not parties to
this or a similar agreement.

 

4.                                       AT WILL EMPLOYMENT.  Unless and to the
extent otherwise agreed by the Company and Executive in a separate written
employment agreement, Executive’s employment shall be “at will”, with either
party permitted to terminate the employment at any time, with or without cause. 
No term of any employment agreement between the Company and Executive shall be
construed to conflict with, lessen or expand the obligations of the parties
under this Agreement.

 

5.                                       NOTICES.  All notices and other
communications called for or required by this Agreement shall be in writing and
shall be addressed to the parties at their respective addresses stated below or
to such other address as a party may subsequently specify by written notice and
shall be deemed to have been received (i) upon delivery in person, (ii) five
days after mailing it by U.S.  certified or registered mail, return receipt
requested and postage prepaid, or (iii) two days after depositing it with a
commercial overnight carrier which provides written verification of delivery:

 

 

To the Company:

701 N. 34th Street, Suite 400

 

Seattle, Washington 98103

 

Attention:  Chief Executive Officer

 

 

To Executive:

 

 

 

 

 

 

 

 

 

6.                                       WITHHOLDING.  Except as described in
subsection 1(g) of this Agreement, all payments due to and all benefits to be
provided to Executive hereunder shall be subject to reduction for any applicable
withholding taxes, including excise taxes.

 

11

--------------------------------------------------------------------------------


 

7.                                       ASSIGNMENT.  Executive’s rights and
duties hereunder are personal to Executive and are not assignable to others, but
Executive’s obligations hereunder will bind his heirs, successors, and assigns. 
The Company may assign its rights under this Agreement in connection with any
merger or consolidation of the Company or any sale of all or any portion of the
Company’s assets (including, without limitation, any division or product line),
provided that any such successor or assignee expressly assumes in writing the
Company’s obligations hereunder.

 

8.                                       NO DUTY TO MITIGATE.  Executive shall
not be required to mitigate the amount of any payment made or benefit provided
hereunder.  The Company may offset any payment due hereunder by the amount of
damages to the Company resulting from any breach of this Agreement by Executive.

 

9.                                       GENERAL.  This Agreement constitutes
the exclusive agreement of the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings of the parties.  No waiver
of or forbearance to enforce any right or provision hereof shall be binding
unless in writing and signed by the party to be bound, and no such waiver or
forbearance in any instance shall apply to any other instance or to any other
right or provision.  This Agreement will be governed by the local laws of the
State of Washington without regard to its conflicts of laws rules to the
contrary.  The parties hereby consent to the exclusive jurisdiction and venue of
the state and federal courts sitting in King County, Washington for all matters
and actions arising under this Agreement.  The prevailing party shall be
entitled to reasonable attorneys’ fees and costs incurred in connection with
such litigation.  No term hereof shall be construed to limit or supersede any
other right or remedy of the Company under applicable law with respect to the
protection of trade secrets or otherwise.  If any provision of this Agreement is
held to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected thereby.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

CUTTER & BUCK INC.

EXECUTIVE:

 

 

 

 

By:

 

 

Signature:

 

 

 

Frances M. Conley

Printed Name:

 

 

Its:

Chief Executive Officer

 

 

12

--------------------------------------------------------------------------------


 


EXHIBIT A

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
FOR

 

 

This Agreement is entered into this        day of                     , 2002, by
and between Cutter & Buck Inc. (the “Company”) and
                                 (“Executive”).  Executive is an at-will
employee of the Company.  In consideration of entering into an agreement to
provide Executive with severance benefits if Executive’s employment is
terminated in connection with a change in control in the Company, Executive
promises, on the terms set forth herein, at all times to protect the Company’s
proprietary information and to not compete with the Company following
termination of Executive’s employment in connection with a change in control.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions contained herein, the parties hereby agree as follows:

 

1.                                       Non-competition and Non-solicitation.

 

(a)                                  Executive agrees that during the term of
Executive’s employment with the Company and, subject to receipt of the Severance
Payment (as defined below) by the Executive, until the first anniversary of the
Termination Date (as defined below), Executive will not in any capacity directly
or indirectly engage in, assist others to engage in or own a material interest
in any business or activity that is, or is preparing to be, in competition with
the Company with respect to any product or service sold or service provided by
the Company up to the time of termination of employment in any geographical area
in which at the time of termination of employment such product or service is
sold or is actively engaged in.  For the purposes of this Agreement, the terms
“Severance Payment” and “Termination Date” shall have the meanings assigned to
them in the Change in Control Agreement (as defined in Section 6 below).

 

(b)                               Executive further agrees that during the
period stated above, he/she will not directly or indirectly call on, reveal the
name of, or otherwise solicit, accept business from or attempt to entice away
from the Company any actual or identified potential customer of the Company, nor
will he/she assist others in doing so.  Executive further agrees that he/she
will not, during the period stated above, encourage or solicit any other
employee or consultant of the Company to leave such employment for any reason,
nor will he/she assist others to do so.

 

(c)                                Executive acknowledges that the covenants in
this Section 1 are necessary and reasonable to protect the Company in the
conduct of its business and that compliance with such covenants will not prevent
him/her from pursuing his/her livelihood.  However, should any court find that
any provision of such covenants is unreasonable, invalid or unenforceable,
whether in period of time, geographical area, or otherwise, then in that event
the parties hereby

 

13

--------------------------------------------------------------------------------


 

agree that such covenants shall be interpreted and enforced to the maximum
extent which the court deems reasonable.

 

2.                                     Trade Secrets and Confidential
Information.

 

(a)                                Executive acknowledges that the Company’s
business and future success depend upon the preservation of the trade secrets
and other confidential information of the Company and its suppliers and
customers (the “Secrets”).  The Secrets may include, without limitation,
existing and to-be-developed or acquired product designs, new product plans or
ideas, market surveys, the identities of past, present or potential customers,
business and financial information, pricing methods or data, terms of contracts
with present or past customers, proposals or bids, marketing plans, personnel
information, procedural and technical manuals and practices, servicing routines,
and parts and supplier lists proprietary to the Company or its customers or
suppliers, and any other sorts of items or information of the Company or its
customers or suppliers which are not generally known to the public at large. 
Executive agrees to protect and to preserve as confidential during and after the
term of his employment all of the Secrets at any time known to Executive or in
his/her possession or control (whether wholly or partially developed by
Executive or provided to Executive, and whether embodied in a tangible medium or
merely remembered).

 

(b)                               Executive shall mark all items containing any
of the Secrets with prominent confidentiality notices acceptable to the
Company.  Executive shall neither use nor allow any other person to use any of
the Secrets in any way, except for the benefit of the Company and as directed by
Executive’s supervisor.  All material containing or disclosing any portion of
the Secrets shall be and remain the property of the Company, shall not be
removed from the Company’s premises without specific consent from an officer of
the Company, and shall be returned to the Company upon the termination of
Executive’s employment or the earlier request of Executive’s supervisor.  At
such time, Executive shall also assemble all materials in his possession or
control which contain any of the Secrets, and promptly deliver such items to the
Company.

 

3.                                     Intellectual Properties.

 

(a)                                All ownership, copyright, patent, trade
secrecy and other rights in all works, designs, inventions, ideas, manuals,
improvements, discoveries, processes, customer lists or other properties (the
“Intellectual Properties”) made or conceived by Executive during the term of
his/her employment by the Company shall be the rights and property solely of the
Company, whether developed independently by Executive or jointly with others,
and whether or not developed or conceived during regular working hours or at the
Company’s facilities, and whether or not the Company uses, registers, or markets
the same.

 

(b)                                 In accordance with the Company’s policy and
Washington law, this Agreement (other than Subsection 3(c)) does not apply to,
and Executive has no obligation to assign to the Company, any invention for
which no Company trade secrets and no equipment, supplies, services, or
facilities of the Company were used and which was developed entirely on
Executive’s own time, unless: (i) the invention relates directly to the business
of the Company, (ii) the invention relates to actual or demonstrably anticipated
research or development work of

 

14

--------------------------------------------------------------------------------


 

the Company, or (iii) the invention results from any work performed by Executive
for the Company.

 

(c)                                If and to the extent that Executive makes
use, in the course of his employment, of any items or Intellectual Properties
previously developed by Executive or developed by Executive outside of the scope
of this Agreement, Executive hereby grants the Company a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license (with right to
sublicense) to make, use, sell, copy, distribute, modify, and otherwise to
practice and exploit any and all such items and Intellectual Properties.

 

(d)                               Executive will assist the Company as
reasonably requested during and after the term of his employment to further
evidence and perfect, and to enforce, the Company’s rights in and ownership of
the Intellectual Properties covered hereby, including without limitation, the
execution of additional instruments of conveyance and assisting the Company with
applications for patents or copyright or other registrations.

 

4.                                     Authority and Non-Infringement. 
Executive warrants that any and all items, technology, and Intellectual
Properties of any nature developed or provided by Executive under this Agreement
and in any way for or related to the Company will be original to Executive and
will not, as provided to the Company or when used and exploited by the Company
and its contractors and customers and its and their successors and assigns,
infringe in any respect on the rights or property of Executive or any third
party.  Executive will not, without the prior written approval of the Company,
use any equipment, supplies, facilities, or proprietary information of any other
party.  Executive warrants that Executive is fully authorized to enter into
employment with the Company and to perform under this Agreement, without
conflicting with any of Executive’s other commitments, agreements,
understandings or duties, whether to prior employers or otherwise.  Executive
will indemnify the Company for all losses, claims, and expenses (including
reasonable attorneys’ fees) arising from any breach of by him/her of this
Agreement.

 

5.                                   Remedies.  The harm to the Company from any
breach of Executive’s obligations under this Agreement may be wholly or
partially irreparable, and Executive agrees that such obligations may be
enforced by injunctive relief and other appropriate remedies, as well as by
damages.  If any bond from the Company is required in connection with such
enforcement, the parties agree that a reasonable value of such bond shall be
$5,000.  Any amounts received by Executive or by any other through Executive in
breach of this Agreement shall be held in constructive trust for the benefit of
the Company.

 

6.                                       Executive Agreement.  In consideration
of the obligations undertaken by Executive pursuant to this Agreement,
contemporaneously with the execution of this Agreement, Executive and the
Company are entering into a Change in Control Agreement (the “Change in Control
Agreement”), and each agreement shall be effective only if both agreements have
been executed.

 

7.                                   At Will Employment.  Unless and to the
extent otherwise agreed by the Company and Executive in a separate written
employment agreement, Executive’s employment shall be “at will”, with either
party permitted to terminate the employment at any time, with or without

 

15

--------------------------------------------------------------------------------


 

cause.  No term of any employment agreement between the Company and Executive
shall be construed to conflict with or lessen Executive’s obligations under this
Agreement.

 

8.                                   Notices.  All notices and other
communications called for or required by this Agreement shall be in writing and
shall be addressed to the parties at their respective addresses stated below or
to such other address as a party may subsequently specify by written notice and
shall be deemed to have been received (i) upon delivery in person, (ii) five
days after mailing it by U.S. certified or registered mail, return receipt
requested and postage prepaid, or (iii) two days after depositing it with a
commercial overnight carrier which provides written verification of delivery:

 

To the Company:

701 N. 34th Street, Suite 400

 

Seattle, Washington  98103

 

Attention: Chief Executive Officer

 

 

To Executive:

 

 

 

 

 

 

9.                                   Assignment.  Executive’s rights and duties
hereunder are personal to Executive and are not assignable to others, but
Executive’s obligations hereunder will bind his/her heirs, successors, and
assigns.  The Company may assign its rights under this Agreement in connection
with any merger or consolidation of the Company or any sale of all or any
portion of the Company’s assets (including, without limitation, any division or
product line), provided that any such successor or assignee expressly assumes in
writing the Company’s obligations under the Executive Agreement.

 

10.                             General.  This Agreement constitutes the
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings of the parties.  No waiver of
or forbearance to enforce any right or provision hereof shall be binding unless
in writing and signed by the party to be bound, and no such waiver or
forbearance in any instance shall apply to any other instance or to any other
right or provision.  This Agreement will be governed by the local laws of the
State of Washington without regard to its conflicts of laws rules to the
contrary.  The parties hereby consent to the exclusive jurisdiction and venue of
the state and federal courts residing in King County, Washington for all matters
and actions arising under this Agreement.  The prevailing party shall be
entitled to reasonable attorneys’ fees and costs incurred in connection with
such litigation.  No term hereof shall be construed to limit or supersede any
other right or remedy of the Company under applicable law with respect to the
protection of trade secrets or otherwise.  If any provision of this Agreement is
held to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected thereby.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

CUTTER & BUCK INC.

EXECUTIVE:

 

 

 

 

By:

 

 

Signature:

 

 

Frances M. Conley

Printed Name:

 

Its:

Chief Executive Officer

 

 

17

--------------------------------------------------------------------------------